—In a negligence action to recover damages, inter alia, for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Queens County (Golar, J.), dated June 21, 1995, as denied its motion for summary judg*390ment dismissing the complaint, and the plaintiffs cross-appeal from so much of the same order as denied their cross motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the parties’ contentions on appeal there are issues of fact regarding whether the defendant owed a duty to the infant plaintiff and the plaintiff’s decedent to provide locking entranceways to the building in which they lived, and whether the failure to properly secure the building was a proximate cause of injuries of the infant plaintiff and the death of the plaintiff’s decedent (see, Miller v State of New York, 62 NY2d 506; Nallan v Helmsley-Spear, Inc., 50 NY2d 507; Gill v New York City Hous. Auth., 130 AD2d 256; Iannelli v Powers, 114 AD2d 157; Santiago v New York City Hous. Auth., 101 AD2d 735). Sullivan, J. P., Santucci, Joy and Hart, JJ., concur.